Mr. Justice Magruder, dissenting: Under the doctrine that the jurisdiction to issue the original writ of mandamus, conferred upon this court by the constitution, must be confined to prerogative cases brought for the purpose of redressing public grievances, and which affect the people of the State at large, the majority opinion holds, in substance, that, here, the application is made for the purpose of obtaining relief in a matter, which is purely private and local. I am unable to concur in this view. • The city holds the fee of the public streets' in trust for the use of the people and the public. In permitting private parties to encroach upon the public streets for private purposes it is guilty of a violation of the trust, which it holds for the benefit of the people, even though such private parties pay for the privilege granted to them. The original writ of mandamus in this case is sued out for the purpose of compelling the city of Chicago to remove an encroachment, which it has permitted to exist in favor of private parties in violation of the trust so imposed upon it in favor of the public. The writ of mandamus, asked for in this case, is a writ to be issued against the city of Chicago as a municipality. The city, as a municipality, is an agency of the State, and holds the fee of the streets in trust, not merely for the people of Chicago, but in trust for the people of the State at large. In City of Chicago v. Rumsey, 87 Ill. 348, which was an action on the case, brought against the city of Chicago for damages alleged to have been sustained to real estate in consequence of the construction of a tunnel under the Chicago river in LaSalle street, we said (p. 355): “We do not regard it of any practical importance whether it is more technically accurate to say the fee of this street is in the State, or in the city. If it shall be said to be in the corporation, there can be no pretense for saying that it is in it otherwise than as an agency—a mere creature of the State—existing only by authority of the legislature, and, at all times, under its paramount supervision and control, and if it shall be. said to be in the State, it can only be said to be there for the purpose of holding it for a street of the c^r—and, in either case, the sole purpose and end to be attained is precisely thé same,—the holding it for the uses of a street of the city for the benefit of the public—not the citizens of the city alone, hut the entire public of which the legislature is the representative. * * * Cities, towns, etc., possess and can exercise only such authority and control in regard to their streets, as may be delegated by the legislature. They have no inherent power or authority in this respect, and can act only in subordination to the paramount authority of the legislature.” Inasmuch as the city of Chicago can exercise only such authority and control in regard to its public streets, and alleys, as is delegated to it by the legislature under the City Incorporation act which is its charter, it is fitting that the supreme judicial tribunal of the State, in the exercise of its prerogative power, should be called upon to compel the city to exercise such authority and control in conformity withthe terms and spirit of its public trust, and thereby redress a public grievance which affects the people, not only of the city of Chicago, but of the State of Illinois,-as represented by its legislature. In McCartney v. Chicago and Evanston Railroad Co. 112 Ill. 611, we said (p. 639): “It is not the city alone, or abutting property owners, that are concerned about the unlawful obstruction of a street of a city. All the people of the State are entitled to the use of such street as being a public highway,' and are interested to have it maintained free from unlawful obstruction.” In Smith v. McDowell, 148 Ill. 51, we said (p. 62): “By the platting of the village the streets, in their entire width and length, were dedicated to the use of the public, as streets. The village thereby became seized in fee of the streets and alleys, for the use of the local and general public, holding them in trust for such uses and purposes, and none other. * * * These municipal corporations are instrumentalities of the State, exercising such powers as are conferred upon them in the government of the municipality. Their power is measured by the legislative grant, and they can exercise such powers only as are expressly granted, or are necessarily implied from the powers expressly conferred. The legislature, representing the great body of the people of the State, when no private right is invaded or trust violated, * * may repeal the law creating them, or exercise such control in respect of the streets, alleys and public grounds within the municipalities of the State, as it shall deem for the interest of the people of the State.” The legislature may exercise such control in respect of the streets, alleys and public grounds within the city of Chicago, a municipality of the State, as the legislature shall deem for the interest of the people of the State. The legislature, instead of exercising such control, has delegated that control to the city of Chicago, which is a mere instrumentality or agency of the State. This court, in the exercise of its prerogative poVer., may issue the original writ of mandamus to compel an agency or instrumentality of the State to execute a trust, conferred upon it by the legislature, which represents the people of the State at large. Again, in Byrne v. Chicago General Railway Co. 169 Ill. 75, we said (p. 84): “The city is but an agency of the State and governs, within its sphere, for the State. The title to the streets is held by the city in trust for the benefit of the general public; and, in like manner, the government exercised by the city is exercised as an agency of the whole public, and for all the people of the State. A municipal corporation * * * is, within its prescribed sphere, a political power. The city of Chicago, to the extent of the jurisdiction delegated to it by its charter is but an effluence from the sovereignty of Illinois, governs for Illinois, and its authorized legislation and local administration of law are legislation and local administration by Illinois through the agency of that municipality.” In Cicero Lumber Co. v. Town of Cicero, 176 Ill. 9, we said (p. 21): “ ‘The legislature of the State represents the public at large, and has, in the absence of special constitutional restraint, and subject * * * to the property rights and easements of the abutting owner, full and paramount authority over all public ways and public places.’ (2 Dillon on Mun. Corp.—4th ed.-—sec. 656). ‘The plenary power of the legislature over streets and highways is such, that it may, in the absence of special constitutional restrictions, vacate or discontinue them, or invest municipal corporations with this authority. ’ * * * While it is true -that the public highways are for the use of the general public, it is at the same time true that the legislature is a representative of- the public at large. As such representative, it may grant the use or supervision and control over the highways to a municipal corporation, so long as the highways are not diverted to some use, substantially different from that, for which they were originally intended. There is no special restriction in the constitution of this State upon the power of the legislature in this regard. A city or incorporated town not only bears a property or private relation to the State, but it also bears a political relation thereto. In its political relation, it is merely an agency of the State. The municipal corporations of the State are the mere creatures of the State, and exist by the authority of the legislature and subject to its control. Hence, when a city or incorporated town holds a street for the benefit of the public, it holds it for the benefit of that entire public, of which the legislature is the representative. As the municipality is a mere agent of the State, the legislature can direct the manner, in which it shall control the streets within its limits. The property rights and easements, which the municipality has in public streets and ways, are held by it at the will of the legislature. Of course, this statement is subject to the further statement, that such property, as the municipality holds in its private capacity, is as much protected by the constitution as the property of the private citizen. But, so far as it holds property as a mere agency of the government of the State, the constitutional provisions above referred to have no application, because the State can control the agencies created by it for the purposes of government.” Again, in People v. Suburban Railroad Co. 178 Ill. 594, we said (p. 605): “The General Assembly, representing the people at large, possesses full and paramount power over all highways, streets, alleys, and like public places in the State. * * * The State does not, however, exercise directly that full paramount power which it possesses over streets, alleys, etc., but, in the distribution of governmental powers, the General Assembly adopted the policy of selecting the cities and villages of the State as governmental agencies and delegating to. such municipalities the power to regulate and control the use of the streets, alleys, etc., within their respective limits. Such power thus delegated is exercised by the municipal authorities acting in behalf of the State for the benefit of the public.” In view of the authorities above quoted, it cannot be said that there is not here involved a primary and proximate interest of the people of the State, and although that interest is peculiar to a subdivision of the State known as the city of Chicago, yet it affects the State at large in one of its prerogatives, inasmuch as the legislature, representing the State at large, controls the streets and alleys through its agencies, the municipal corporations where 'such streets and alleys are located. (Attorney General v. City of Eau Claire, 37 Wis. 400). This court reserves a discretion to exercise original jhrisdiction where the peculiar conditions, in specified cases, bring them within the spirit and object of its prerogative jurisdiction. (Ibid). In People ex rel. v. Hatch, 33 Ill. 9, it was said: “The writ of mandamus is a high prerogative writ, to be awarded in the discretion of the court.” This court refrains from laying down any general rule as to all the contingencies, which will require its interposition by the exercise of its original jurisdiction to issue the writ of mandamus. Here, however, its issuance is proper because of the nature of the relief asked as above set forth. Hence, I think that the proceeding should be retained and not dismissed.